DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………..……… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final filed 3/3/2021.Claims 1-3, 5-6, 10, and 12-13 are pending. In response to Amendment, the previous rejection of Claims 1-3, 6-15 under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2016/0369223) in view of Akai et al (JP 2014-090692) are withdrawn.

				Allowable Subject Matter 
Claims 1-3, 5-6, 10, 12-13 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Matsumoto teaches an image acquisition method, comprising: 
acquiring, by an imaging unit (The cell imaging control device of the present invention may further 

Akai teaches in paragraph [0016] the dimension of the concave portion refers to a length of a longest diameter of a figure formed by an outer edge of an opening portion of the concave portion. Thus, if the outer edge of the opening in the recess is circular, its diameter (e.g., V in FIG. 3) will be equal to or greater than the maximum dimension of the cell to be cultured. In the case of culturing a fertilized egg by a cell culture container of the present invention, it is desirable to culture it up to a stage of a blastocyst, so 
wherein the culture vessel further includes a plurality of focus adjustment marks arranged at positions outside the recess such that the plurality of focus adjustment marks are different in height from each other, the positions being higher in the vertical direction than the lowest position of the recess and lower in the vertical direction than a highest position of the recess, and the focus position of the imaging unit is determined by using the focus adjustment mark and the image of the cell is acquired by the imaging unit at the determined focus position every arbitrary period after the determination of the focus position is performed by referring to the table.



Claims 10 and 13 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664